                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT

                                   4
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   5

                                   6

                                   7   MARY CALDWELL, et al.,
                                   8                  Plaintiff,                            No. C 19–02861 WHA

                                   9           v.

                                  10   UNITEDHEALTHCARE INSURANCE                           ORDER GRANTING
                                       COMPANY, et al.,                                     MOTION TO SEAL
                                  11
                                                      Defendants.
                                  12
Northern District of California
 United States District Court




                                  13
                                            United seeks to file under seal its new medical policy regarding the treatment of lipedema
                                  14
                                       using liposuction. United seeks to keep the policy non-public until it is officially published
                                  15
                                       around August 2. This approach allows time to conduct the standard procedure for rolling out
                                  16
                                       a new policy, including regulatory compliance, developing training materials to educate the
                                  17
                                       community on the use of the policy, and informing the physician and provider community.
                                  18
                                       Keeping the policy sealed avoids confusion.
                                  19
                                            The request to seal the medical policy is temporary, narrowly-tailored, and does not
                                  20
                                       obstruct the public’s understanding of the settlement agreement. Having shown good cause,
                                  21
                                       United’s request to file under seal is hereby GRANTED.
                                  22

                                  23        IT IS SO ORDERED.
                                  24

                                  25   Dated: July 18, 2021
                                  26
                                  27                                                          WILLIAM ALSUP
                                                                                              UNITED STATES DISTRICT JUDGE
                                  28
